UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
______________________________________

FEDERAL TRADE COMMISSION, and                                   DECISION AND ORDER
PEOPLE OF THE STATE OF NEW YORK,
                                                                18-CV-00710-EAW-JJM
                                Plaintiffs,
v.

HYLAN ASSET MANAGEMENT, LLC,
et al.,

                        Defendants.
_______________________________________

                Plaintiffs, the Federal Trade Commission (“FTC”) and the People of the State of

New York, commenced this action seeking a permanent injunction and other equitable relief for

defendants’ alleged violations of the Federal Trade Commission Act, 15 U.S.C. §41 et seq., and

the Fair Debt Collection Practices Act, 15 U.S.C. §1692 et seq. Amended Complaint [31].1

Currently, there is an October 19, 2018 Case Management Order (“CMO”) [44] in effect, which

sets deadlines for the completion of pretrial proceedings in the case.

                Before the court is the FTC’s unopposed motion for a stay of the case due to the

cessation of its funding [49]. For the following reasons the motion is granted.2




1       Bracketed references are to the CM/ECF docket entries. Unless otherwise indicated page
references are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.

2       This is a Decision and Order rather than a Report and Recommendation because the grant or
denial of a stay is nondispositive. See Steuben Foods, Inc. v. GEA Process Engineering, Inc., 2015 WL
1014588, *1, n. 2 (W.D.N.Y. 2015).
                                           DISCUSSION

               On December 31, 2018, the FTC filed its motion for a stay, alleging that it had

exhausted its current year appropriations. FTC’s Motion [49], p. 1 of 3. The FTC argues that

until Congress restores its appropriations, its “attorneys are prohibited from working, even on a

voluntary basis, ‘except for emergencies involving the safety of human life or the protections of

property.’” Id. (quoting 31 U.S.C. §1342).

               On January 2, 2019, I issued a briefing schedule requiring defendants’ responses

to the motion to be served by January 4, 2019. Text Order [50].3 The Hylan defendants4 have

responded that have no objection to the motion [51], but no responses were received from the

other defendants. Therefore, the motion is granted as unopposed.



                                          CONCLUSION

               For these reasons, the FTC’s motion for a stay [49] is granted. The case is stayed

until Congress appropriates funds for the FTC. When that occurs, the FTC shall promptly notify

the court and the parties, and the CMO deadlines will be extended commensurate with the length

of the stay.

SO ORDERED.

Dated: January 7, 2019
                                                   /s/ Jeremiah J. McCarthy
                                                   JEREMIAH J. MCCARTHY
                                                   United States Magistrate Judge



3 The State of New York consents to the motion. FTC’s Motion [49], p. 1 of 3, n. 1.

4 The “Hylan defendants” collectively refers to all defendants other than Worldwide Processing Group
LLC and Frank Ungaro, Jr.

                                                  -2-
